DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 20180286653 A1) in view of Hong (US 20010052455 A1).
Regarding claim 1, Sinclair teaches a system comprising:
An ion source (100) including a power supply (supplying RF voltage to antenna, [0018]), the ion source operable to generate a plasma within a chamber housing ([0018]); 
An extraction power assembly including a first power supply (bias power supply 110) directly electrically coupled with the chamber housing of the ion source, wherein the first power supply is operable to bias the chamber housing of the ion source with a time modulated voltage (AC and DC voltages, [0022]) to extract an ion beam from the ion source; and
An electrodynamic mass analysis assembly (comprising electrode assembly 120, buncher tube 140 and deflector 160) operable to receive the ion beam and perform mass analysis on the ion beam.
Sinclair does not teach that the extraction assembly includes a first and second power supply each independently and directly coupled with the chamber housing of the ion source.
Hong teaches a plasma vapor deposition system having separate AC (RF power supply 16) and DC (30) power supplies which simultaneously apply a voltage to a coil of a power source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to bias the chamber housing of Sinclair with separate DC and AC power supplies (directly connected to the chamber as is the power supply 110 of Sinclair), rather than a single supply set to output both types of power, as Hong teaches that using two separate power supplies is a known equivalent means of supplying AC and DC power simultaneously to the same element of a plasma system, and one of ordinary skill in the art would understand that the voltage that the two power supplies would provide to the chamber of Sinclair is a simple superposition of the AC and DC voltages, which is equivalent to the “voltage which is comprised of an AC voltage and a DC voltage” taught by Sinclair ([0022]) .  Separating the power supplies has the advantage of allowing separate control and connection/disconnection of each power supply.
Regarding claim 2, Sinclair teaches that the power supply (separate power supplies in the combination with Hong, above) provides RF power (AC with 400 kHz frequency, [0031]) and DC power.
Regarding claim 3, Sinclair teaches that the power supply is an RF power supply ([0018]) and the ion source is an inductively coupled plasma ion source (generating plasma from RF antenna outside the ion source).
Regarding claim 4, Sinclair teaches the EDMA assembly comprising an enclosure (buncher tube 140) operable to receive an RF voltage signal from an RF voltage assembly (AC power supply 250, 100kHz-10MHz, [0047]) to perform mass analysis on the ion beam ([0060])..
Regarding claim 9, Sinclair teaches a set of extraction optics (electrode assembly 120) disposed between the ion source and the EDMA assembly.
	Regarding claim 10, Sinclair teaches that the set of extraction optics comprises a suppression electrode (125) adjacent a ground electrode (127), and wherein the ion beam is received at the EDMA assembly from the ground electrode (fig. 1).
Regarding claim 11, Sinclair teaches an ion implantation system comprising:
An ion source including an RF power supply (supplying RF voltage to antenna) operable to generate a plasma within a chamber housing ([0018]); 
An extraction power assembly operable to bias the chamber housing to extract an ion beam from the ion source, the extraction power supply including a combination RF and DC power supply (bias power supply 110, has AC and DC [0022]; AC is RF (400kHz), [0031])  electrically coupled with the chamber housing; and
An electrodynamic mass analysis assembly (comprising electrode assembly 120, buncher tube 140 and deflector 160) operable to receive the ion beam and perform mass analysis on the ion beam.
Sinclair does not teach that the extraction assembly includes a first and second power supply each independently and directly coupled with the chamber housing of the ion source.
Hong teaches a plasma vapor deposition system having separate AC (RF power supply 16) and DC (30) power supplies which simultaneously apply a voltage to a coil of a power source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to bias the chamber housing of Sinclair with separate DC and AC power supplies (directly connected to the chamber as is the power supply 110 of Sinclair), rather than a single supply set to output both types of power, as Hong teaches that using two separate power supplies is a known equivalent means of supplying AC and DC power simultaneously to the same element of a plasma system, and one of ordinary skill in the art would understand that the voltage that the two power supplies would provide to the chamber of Sinclair is a simple superposition of the AC and DC voltages, which is equivalent to the “voltage which is comprised of an AC voltage and a DC voltage” taught by Sinclair ([0022]) .  Separating the power supplies has the advantage of allowing separate control and connection/disconnection of each power supply.
Regarding claim 12, Sinclair teaches that the ion source is an inductively coupled plasma ion source (generating plasma from RF antenna outside the ion source).
Regarding claim 18, Sinclair teaches a set of extraction optics (electrode assembly 120) disposed between the ion source and the EDMA assembly.
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Hong and in further view of Lishanskii (US 20180218894 A1).
Regarding claims 5 and 14, Sinclair and Hong teach all the limitations of claims 1 and 11 as described above.  Sinclair and Hong do not teach that the ion beam entering the EDMA assembly has a first ion beam energy spread, the ion beam exiting the EDMA assembly has a second beam energy spread, and the second beam energy spread is less than the first beam energy spread.  
However, Lishanskii teaches that the ion beam extracted from a plasma source having an RF voltage applied to the chamber has an inherent energy spread ([0029-0032]) which necessarily means that the ion beam extracted by Sinclair has some energy spread entering the EDMA.  Lishanskii also teaches that mass selection of the beam is equivalent to energy filtering. i.e. reducing the range of energies and therefore the energy spread of the beam (energy of each ion is related to its mass, [0007]).  Therefore, based on the teaching of Lishanskii, it is implicit that the system of Sinclair and Hong has the ion beam entering the EDMA with a first energy spread and exiting the EDMA with a second, smaller energy spread due to the mass selection.
Regarding claims 6, 7, 15 and 16, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sinclair to reduce the energy spread of the beam by a factor of two (or four), by adjusting the applied voltages and/or the size of the mass selection aperture in a known manner with no unexpected result to optimize a result-effective variable (the mass selection capability).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Hong and in further view of Lee (US 20170092473 A1).
Regarding claims 8 and 17, Sinclair and Hong teach all the limitations of claims 1 and 11 as described above.  Sinclair and Hong do not teach an electrostatic filter operable to receive the ion beam from the EDMA assembly, the electrostatic filter including a first plurality of electrodes disposed along a first side of the ion beam and a second plurality of electrodes disposed along a second side of the ion beam.
Lee teaches an ion implantation system having a mass analyzer (34) and an electrostatic filter (energy purity module 40, has DC power supply 76) after the mass analyzer, the electrostatic filter including a first plurality of electrodes (70-A, fig. 3) disposed along a first side of an ion beam and a second plurality of electrodes (70-B) disposed along a second side of the ion beam.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sinclair and Hong to have the electrostatic filter of Lee, in order to control the landing energy and focus of the ion beam (Lee, [0033]) in a known manner for ion implantation.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an electrodynamic mass analysis system comprising an enclosure operable to receive an RF voltage from an RF assembly to perform mass analysis on an ion beam, and a first and second set of electrodes within the enclosure disposed on opposite sides of the ion beam..
Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 
While Hong does not specifically teach two separate power supplies connected to a housing of a plasma source, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is well known in the electrical art that superposing the output of two separate power supplies is an equivalent means of generating a combined AC and DC voltage to having a single AC power supply with a DC bias, due to the principle of voltage superposition.. Since Sinclair teaches all limitations of claim 1 except for the use of two separate directly coupled power supplies (which is obvious to one of ordinary skill in the art as argued above) Hong is used merely to establish that it is known in the art to couple two separate power sources to the same element of a plasma generation system so one of ordinary skill in the art could use two separate power supplies in the system of Sinclair based on the suggestion of Hong that it is known to use separate power supplies to achieve a combined AC and DC voltage applied to the same element, and because the use of two separate power supplies apparently has no specific functional effect when applied to the housing of a plasma source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881